Case 2:15-cv-02472-SHM-tmp Document 246 Filed 12/07/20 Page 1 of 3                        PageID 5909




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
 ______________________________________________________________________________

 KASIE STEVENS-BRATTON, individual     )
 and on behalf of all other similarly situated,
                                       )
                                       )
       Plaintiff,                      )   No. 2:15-cv-02472-SHM-tmp
                                       )
 v.                                    )
                                       )
 TRUGREEN, INC.,                       )
                                       )
       Defendant.                      )
 ______________________________________________________________________________

                     STIPULATION OF DISMISSAL WITH PREJUDICE


          Plaintiff Kasie Stevens-Bratton and Defendant TruGreen, Inc., by and through

 undersigned counsel, hereby stipulate and agree pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(ii) that they have reached a settlement in this matter, and that all claims in this action

 should be dismissed with prejudice. Each party shall bear its own costs and attorney fees, except

 as outlined in the Parties’ Settlement and Release Agreement.

          The parties further stipulate and agree that the proposed Agreed Order of Dismissal with

 Prejudice submitted to the Court’s ECF mailbox contemporaneously herewith is appropriate for

 the Court’s review and entry.

                                                  Respectfully submitted,

                                                  s/ George T. Lewis, III
                                                  George T. Lewis, III (TN #007018)
                                                  Matthew S. Mulqueen (TN #28418)
                                                  Ryan A. Strain (TN #27565)
                                                  BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ, PC
                                                  First Tennessee Building
                                                  165 Madison Avenue, Suite 2000
                                                     1
 4849-5680-4815v1
 2932900-000003
Case 2:15-cv-02472-SHM-tmp Document 246 Filed 12/07/20 Page 2 of 3        PageID 5910




                                    Memphis, Tennessee 38103
                                    Email: blewis@bakerdonelson.com
                                    Email: mmulqueen@bakerdonelson.com
                                    Email: rstrain@bakerdonelson.com
                                    Telephone: (901) 526-2000
                                    Facsimile: (901) 577-0818

                                    Attorneys for Defendant, TruGreen, Inc.



                                    /s/ Adam Gonnelli (signed with permission)
                                    Adam Gonnelli, Admitted Pro Hac Vice
                                    THE SULTZER LAW GROUP P.C.
                                    280 Highway 35, Suite 304
                                    Red Bank, New Jersey 07701
                                    Email: gonnellia@thesultzerlawgroup.com
                                    Telephone: (732) 741-4290
                                    Facsimile: (888) 749-7747

                                    Beth E. Terrell, Admitted Pro Hac Vice
                                    Jennifer Rust Murray, Admitted Pro Hac Vice
                                    Adrienne D. McEntee, Admitted Pro Hac Vice
                                    TERRELL MARSHALL LAW GROUP PLLC
                                    936 North 34th Street, Suite 300
                                    Seattle, Washington 98103-8869
                                    Email: bterrell@terrellmarshall.com
                                    Email: jmurray@terrellmarshall.com
                                    Email: amcentee@terrellmarshall.com
                                    Telephone: (206) 816-6603
                                    Facsimile: (206) 319-5450

                                    J. Gerard Stranch, IV, BPR #23045
                                    Seamus T. Kelly, BPR #32202
                                    Benjamin A. Gastel, BPR #28699
                                    BRANSTETTER, STRANCH
                                    & JENNINGS, PLLC
                                    The Freedom Center
                                    223 Rosa L. Parks Blvd., Suite 200
                                    Nashville, Tennessee 37203
                                    Email: gerards@bsjfirm.com
                                    Email: seamusk@bsjfirm.com
                                    Email: beng@bsjfirm.com
                                    Telephone: (615) 254-8801
                                    Facsimile: (615) 255-5419

                                       2

 4849-5680-4815v1
 2932900-000003
Case 2:15-cv-02472-SHM-tmp Document 246 Filed 12/07/20 Page 3 of 3                      PageID 5911




                                               Innessa Melamed Huot, Admitted Pro Hac Vice
                                               FARUQI & FARUQI, LLP
                                               685 Third Avenue
                                               New York, New York 10017
                                               Email: ihuot@faruqilaw.com
                                               Telephone: (212) 983-9330

                                               Mary B. Reiten, Admitted Pro Hac Vice
                                               PERYEA SILVER TAYLOR
                                               901 Fifth Avenue
                                               Suite 820
                                               Seattle, WA 98164
                                               206-403-1903
                                               mreiten@pstlawyers.com

                                               Attorneys for Plaintiff Kasie Stevens-Bratton


                                  CERTIFICATE OF SERVICE

          I hereby certify that, on December 7, 2020, the foregoing was electronically filed with the

 Clerk of the Court using the CM/ECF system, which will send a notification to the attorneys of

 record in this matter who are registered with the Court’s CM/ECF system.

                                                       s/ George T. Lewis, III




                                                   3

 4849-5680-4815v1
 2932900-000003
